                 2:20-cv-02847-BHH                Date Filed 09/03/21        Entry Number 31             Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina

                                                                    )
           Tammie Thompson and Debra Love,                          )
         individually and on behalf of all others                   )
                    similarly situated,                             )
                            Plaintiff                               )
                           v.                                       )       Civil Action No.        2:20-cv-02847-BHH
           Ciox Health, LLC, individually and                       )
         d/b/a IOD Incorporated, and ScanSTAT                       )
                  Technologies, LLC,                                )
                           Defendant                                )


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

   the plaintiff (name)                 recover from the defendant (name)               the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of           %, along with
costs.
   the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .

    other: having granted Defendant Ciox Health LLC’s motion to dismiss, it is ordered that the Court’s findings apply
equally to Defendant ScanSTAT Technologies, LLC. The Court dismisses the Plaintiffs' complaint in full.


This action was (check one):


   tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

   tried by the Honorable                         presiding, without a jury and the above decision was reached.

   decided by the Honorable Bruce Howe Hendricks, United States District Judge, having ruled on a motion to dismiss.


Date: September 3, 2021                                                    CLERK OF COURT


                                                                                     s/ Virginia Druce, Deputy Clerk
                                                                                         Signature of Clerk or Deputy Clerk
